     Case 1:18-cv-01046-NONE-JLT Document 131 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    LEONEL GONZALEZ and JONATHAN                     Case No. 1:18-cv-01046 LJO JLT
      BASULTO,
12                                                     AMENDED ORDER CLOSING THE CASE
                     Plaintiffs,                       AS TO CROSS-DEFENDANT LEAH
13
                                                       ALVARADO
             vs.
14                                                     (Doc. 129)
      JAG TRUCKING, INC. et al.,
15
                  Defendants.
16    ____________________________________
17    AND RELATED CROSS ACTIONS
18

19           The parties have stipulated to the action being dismissed without prejudice as to Leah
20    Alvarado. (Doc. 129) The Federal Rules of Civil Procedure Rule 41 makes such stipulations
21    effective immediately with further order of the Court. Because all parties who have appeared in
22    the action signed the stipulation. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
23    Accordingly, the Clerk of Court is DIRECTED to close the action as to cross-defendant Lean
24    Alvarado.
25           On the other hand, the Court declines to close the matter in its entirety because the
26    stipulation fails to address the outstanding findings and recommendations (Doc. 128) related to
27    the motions for default judgment (Docs. 123-126). If JAG Trucking, Inc. wishes to withdraw
28
     Case 1:18-cv-01046-NONE-JLT Document 131 Filed 07/01/20 Page 2 of 2

 1    these motions, any amended stipulation should indicate this.

 2
      IT IS SO ORDERED.
 3

 4       Dated:    July 1, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
